Exhibit 10.2

 

SECOND AMENDED AND RESTATED PROMISSORY NOTE

 

U.S. $15,000,000

 

 

New York, New York

 

 

 

As of June 27, 2003

 

For value received, the undersigned Navigation Technologies Corporation (the
“Borrower”), by this promissory note (hereinafter called the “Note”) hereby
absolutely and unconditionally promises to pay to the order of ABN AMRO Bank
N.V. (the “Bank”), at its office located at 55 East 52nd Street, New York, NY
10055 (the “Payment Office”) (or at such other place of payment and for such
other account as shall be designated by the Bank to the Borrower), on August 26,
2003 (the “Maturity Date”) the principal sum of:

 

FIFTEEN MILLION US DOLLARS

 

($15,000,000), or if less, the unpaid principal amount of all loans (the
“Loans”) made by the Bank to the Borrower under this Note, in lawful money of
the United States of America and in immediately available funds.

 

This Note constitutes the amendment and restatement in its entirety of the
Amended and Restated Promissory Note of the Borrower issued to the Bank in the
original principal amount of $15,000,000, dated as of March 28, 2003 (the
“Original Note”), and is in substitution therefor.  Nothing herein or in any
other document shall be construed to constitute payment of the Original Note or
to release or terminate any guaranty or lien, mortgage, pledge or other security
entered in favor of the Bank.

 

The Borrower hereby further promises to pay to the order of the Bank, at the
Payment Office, interest on the unpaid principal amount of all Loans evidenced
hereby from the date thereof until the Maturity Date thereof (whether by
acceleration or otherwise), at such rates of interest as is set forth below in
this Note.  This Note evidences, among other things, the obligation of the
Borrower to repay all Loans made hereunder by the Bank to the Borrower.

 

From time to time from the date hereof up to (but not including) the Maturity
Date, so long as no Event of Default (as hereinafter defined) has occurred and
is continuing and the conditions to lending set forth herein have been
satisfied, at the request of the Borrower (which request shall be in writing and
delivered to the Bank, or made telephonically to the Bank and confirmed in
writing not fewer than three (3) Business Days (as hereinafter defined) in the
case of a US LIBOR Rate loan and one (1) Business Day in the case of Prime Rate
loans prior to the drawdown date of

 

1

--------------------------------------------------------------------------------


 

any Loan), the Bank shall make Loans to the Borrower subsequent to the date
hereof, and the Borrower may borrow, repay, prepay and reborrow the funds
available hereunder, provided that the aggregate principal amount of all Loans
outstanding hereunder shall in no event exceed fifteen million dollars
($15,000,000).

 

The entire unpaid principal (not at the time overdue) of this Note outstanding
shall bear interest at an annual rate which shall at all times be equal to the
Prime Rate (as hereinafter defined) in effect from time to time during the
period beginning on the date hereof and ending on the date on which the entire
unpaid principal amount of this Note shall be paid in full; provided, however,
that if a US LIBOR Rate option is in effect with respect to any principal amount
outstanding hereunder, such principal amount shall bear interest in accordance
with the US LIBOR Rate provisions set forth in the next paragraph.

 

At the option of the Borrower, all or any portion of the unpaid principal (not
at the time overdue) of this Note outstanding shall bear interest at the US
LIBOR Rate (as hereinafter defined) plus a margin of thirty (30) basis points. 
Requests for borrowings at or conversions from a Prime Rate loan to this pricing
option must be received at least one hour before the time for determining the
relevant rate.  In addition, the Borrower agrees to indemnify the Bank and to
hold the Bank harmless from and against any direct loss, reasonable cost or
out-of-pocket expense that the Bank may sustain or incur as a consequence of (a)
the failure by the Borrower to pay the principal amount of or any interest on
any US LIBOR Rate borrowing as and when due and payable, including any such loss
or expense arising from interest or fees payable by the Bank to lenders of funds
obtained by it in order to maintain the US LIBOR Rate borrowings or (b) the
failure of the Borrower to make a borrowing or conversion after the Borrower has
given (or is reasonably deemed to have given) a loan or conversion request
relating thereto in accordance with this Note.  The Bank’s willingness to offer
the US LIBOR Rate option hereunder is subject to the availability of funding
sources and the continued legality of the Bank offering such pricing options. 
The Borrower agrees to reimburse the Bank for any increased costs (taxes,
regulatory reserves or assessments, etc.) incurred by the Bank in connection
with borrowings at such pricing option.

 

Interest on the Loans shall be due and payable on the last Business Day of each
Interest Period (provided, as to any Loan bearing interest at the US LIBOR Rate
in respect of which the Interest Period is more than three (3) months, the date
that is three (3) months from the first day of such Interest Period and, in
addition, the last day of such Interest Period), on the Maturity Date (whether
by acceleration or otherwise), and on the date of any payment hereon on the
amount paid and the Borrower promises to pay the holder hereof, all of the
unpaid interest accrued to the date of such payment on the unpaid principal
hereof.  All interest payable hereunder shall be calculated on the basis of a
year of 360 days and actual days elapsed.  On the Maturity Date, the Loans shall
become absolutely due and payable by the Borrower hereunder (without regard to
the length of any Interest Period in effect) and the Borrower hereby promises to
pay to the holder hereof, a payment in the amount equal to the outstanding
principal amount of the Loans under this Note, plus any and all accrued and
unpaid interest and all other amounts under this Note owing to the Bank.  As
used herein: “Business Day” shall mean any day other than a Saturday, a Sunday
or a day on which banks in New York City are required or permitted by law to
close. “US LIBOR Rate” shall mean the per annum rate of interest at which Dollar
deposits for such Interest Period are offered based on information presented on
Telerate Page 3750 as of 11:00 a.m. London time

 

2

--------------------------------------------------------------------------------


 

on the second Business Day prior to the first day of such Interest Period, such
rate to remain in effect for the entire Interest Period.  “Federal Funds Rate”
shall mean the average daily Federal Funds Rate as published by the Federal
Reserve Bank of New York in Publication H.15 (or any successor thereto), or, if
no such rate is published, the per annum rate of interest at which overnight
federal funds are from time to time offered to the Bank by any bank in the
interbank market in an amount equal to the principal amount of the respective
Loan, as determined in good faith by the Bank.  “Prime Rate” shall mean the rate
of interest equal to the higher (redetermined daily) of (i) the per annum rate
of interest announced by the Bank from time to time at its principal office in
New York City as its prime rate for U.S. dollar loans (with any change in such
Prime Rate to become effective as and when such prime rate change shall become
effective) or (ii) the Federal Funds Rate, plus one half of one per cent (0.50
%) per annum. “Interest Period” shall mean, as to any Loan bearing interest at
the Prime Rate, initially the period commencing on the drawdown date of such
loan and ending on the last day of the calendar quarter, and thereafter on the
last day of each subsequent calendar quarter, and as to any Loan bearing
interest at the US LIBOR Rate, successive one month, three month, or six month
periods (as selected from time to time by the Borrower not less than two
Business Days prior to the commencement of the respective Interest Period);
provided, however, that: (x) each such one month, three month or six month
period occurring after the initial such period shall commence on the day on
which the next preceding period expires; (y) the final Interest Period shall be
such that its expiration occurs on the maturity date of the Loan; and (z) if for
any reason the Borrower shall fail to timely select a period, then it shall be
deemed to have selected a one-month, period or such shorter period as provided
in clause (y).

 

The Borrower agrees to pay to the Bank a commitment fee of thirteen (13) basis
points per annum on the average daily amount during each calendar quarter or
portion thereof from the date hereof to the Maturity Date by which the
Commitment (as hereinafter defined) exceeds the outstanding amount of the Loans
during such calendar quarter.  The commitment fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter, commencing on the
first such date following the date hereof, with a final payment on the Maturity
Date or any earlier date on which the Commitment shall terminate.  “Commitment”
shall mean the Bank’s obligation to make loans hereunder in an aggregate
principal amount of not more than $15,000,000, as such amount may be reduced
from time to time pursuant to the terms hereof.

 

The Borrower shall have the right at any time and from time to time upon two (2)
Business Days prior written notice to the Bank to reduce by $500,000 or an
integral multiple thereof or terminate entirely the Commitment, whereupon the
Commitment shall be reduced by such amount.  Upon the effectiveness of any such
reduction or termination, the Borrower shall pay to the Bank the full amount of
any commitment fee accrued on the amount of the reduction.  No reduction or
termination of the Commitment may be reinstated.

 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest, from the date on which such
amount shall have first become due and payable in accordance with the terms
hereof to the date on which such amount shall be paid to the holder of this Note
(whether before or after judgment), at the rate per annum equal to the higher
(redetermined daily) of (i) one percent (1%) per annum in excess of the interest
rate in effect with respect thereto just prior to the maturity thereof, or (ii)
one percent (1%) per annum in excess of

3

--------------------------------------------------------------------------------


 

the Bank’s Prime Rate.  The unpaid interest accrued on each overdue amount in
accordance with the foregoing terms of this paragraph shall become absolutely
due and payable by the Borrower to the holder hereof on demand by the holder of
this Note at any time.  Interest on each overdue amount will continue to accrue,
as provided by the foregoing terms of this paragraph until the obligations of
the Borrower in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

The Bank shall record on its books or records or on the schedule to this Note
which is a part hereof, the principal amount and date of each Loan made
hereunder, whether such Loan is a Prime Rate loan or a US LIBOR Rate loan, and
all payments of principal made thereon; provided, however, that prior to the
transfer of this Note all such information shall be recorded on the schedule
attached to this Note.  The record thereof, whether shown on such books or
records or on the schedule to this Note, shall be conclusive and binding upon
the Borrower absent manifest error provided that the Bank has provided prior
written notice to the Borrower of such outstanding amount and the Borrower has
not notified the Bank of any objection to such amount within ten (10) Business
Days after receipt of such notice; provided, however, that the failure of the
Bank to record any of the foregoing or any error in so recording shall not limit
or otherwise affect the obligation of the Borrower to repay all Loans made
hereunder which remain outstanding, together with all accrued interest thereon
and all other amounts payable hereunder.

 

All payments due and payable hereunder shall be made by the Borrower to the
holder hereof no later than 1 p.m. local time at the Payment Office, in lawful
money of the United States of America and in funds immediately available and
freely transferable at the Payment Office, without setoff or counterclaim and
free and clear of, and without deduction for, any present or future taxes,
levies, offsets, counterclaims or deductions of any nature whatsoever
(“Deductions”).  Payments received after such local time shall be deemed
received by the holder hereof on the next succeeding Business Day at such
Payment Office.  In the event that the Borrower is compelled for any reason to
make any Deductions, it shall pay to the holder hereof such amounts (after
giving effect to all Deductions on all additional payments to be made hereunder)
as will result in the receipt by the holder hereof of the amount such holder
would have received had no such Deductions been required to be made.  If any
payment shall fall due hereunder or on any Loan evidenced hereby on a day that
is not a Business Day for the holder hereof at the Payment Office, payment shall
be made on the next succeeding Business Day at such place of payment and
interest thereon shall be payable for such extended time.

 

The Loans evidenced by this Note may be prepaid in whole or in part without the
prior written consent of the holder hereof, subject to payment by the Borrower
of any breakage costs associated with the prepayment of any US LIBOR Rate loan
prior to the end of the Interest Period relating thereto.

 

The Borrower shall deliver to the Bank the following:

 

4

--------------------------------------------------------------------------------


 

(a)                                  as soon as practicable but in no event
later than ninety (90) days after the end of each fiscal year of the Borrower,
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such year, and the related consolidated statement of income and
consolidated statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated statements to be in reasonable detail, prepared in accordance with
generally accepted accounting principles, and reviewed by a nationally
recognized independent certified public accountant;

 

(b)                                 as soon as practicable, but in any event not
later than forty-five days after the end of each fiscal quarter of the Borrower,
copies of the unaudited consolidated balance sheet of the Borrower and it
Subsidiaries as at the end of such quarter, and the related consolidated
statement of income and consolidated statement of cash flow for the portion of
the Borrower’s fiscal year then elapsed, all in reasonable detail and prepared
in accordance with generally accepted accounting principles (except without any
footnotes and subject to year end adjustments); and

 

(c)                                  from time to time such other financial data
and information (including accountants’ management letters) as the Bank may
reasonably request, provided that such other financial data and information is
publicly available.

 

This Note evidences the obligations of the Borrower (a) to repay the principal
amount of all loans made by the Bank to the Borrower hereunder, and (b) to pay
interest, as herein provided, on the principal amount hereof remaining unpaid
from time to time, (c) to pay all commitment fees owing hereunder and (d) to
repay all other amounts which may become due and payable hereunder as herein
provided (collectively, the “Obligations”).  The parties hereto hereby
acknowledge and agree that the Obligations are  guaranteed pursuant to the terms
of that certain Guaranty dated as of date hereof, from Koninklijke Philips
Electronics N.V. (the “Guarantor”) to the Bank.

 

In the event that (a) the Borrower shall be in default in the payment when and
as due of any principal amounts due and payable hereunder (whether by
acceleration or otherwise), unless any such nonpayment was due to a technical or
administrative error and full payment of all amounts owing is made within two
(2) Business days after notice of such non-payment was given by the Bank to the
Borrower; (b) the Borrower shall fail to pay any interest on the Loans or other
sums due hereunder or under any of the other documents executed in connection
herewith within three (3) Business Days after the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment (c) a default shall occur under
a payment obligation in excess of an amount of US $1,000,000 contained in any
agreement for borrowed money entered into with the Bank or the Guarantor shall
default in any

 

5

--------------------------------------------------------------------------------


 

provision of the Guaranty; (d) (i) the Borrower shall fail to pay at maturity,
or within any applicable period of grace, any obligation for borrowed money or
credit received, in an amount in excess of $1,000,000 or (ii) the Guarantor
shall fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received, in an amount in excess of
$100,000,000 or (iii) the Guarantor shall fail to pay at maturity, or within any
applicable period of grace, any obligation to the Bank or any of its affiliates
for borrowed money or credit received, in an amount in excess of $60,000,000;
(e) if the Borrower, the Guarantor or any endorser or guarantor of a material
part of the liabilities of the Borrower or the Guarantor shall be dissolved or
shall become insolvent (however evidenced); (f) there occurs any suspension of
business of the Borrower or the Guarantor; (g) there occurs the issuance of any
warrant, process or order of attachment, garnishment or other lien and/or filing
of a lien as a result thereof against any of the property of the Borrower having
a value in excess of $10,000,000; (h) or there occurs the making by the
Borrower, the Guarantor or any endorser or guarantor of a material part of the
liabilities of the Borrower or the Guarantor of an assignment for the benefit of
creditors or if either the Borrower or the Guarantor shall admit in writing its
inability to pay or generally fail to pay its debts as they come due; (i) a
trustee, custodian or receiver being appointed for the Borrower, the Guarantor
or any endorser or guarantor of a material part of the liabilities of the
Borrower or Guarantor or for a material part of the property of the Borrower or
Guarantor; or (j) any proceedings are being commenced by or against the
Borrower, the Guarantor or any endorser or guarantor of a material part of the
liabilities of the Borrower or Guarantor under any bankruptcy, reorganization
under any bankruptcy or insolvency proceedings, arrangement, insolvency,
readjustment of debt, receivership, liquidation or dissolution law or statute
(such events described in (a) – (j) hereunder being hereinafter referred to as
an “Event of Default”), then, upon the occurrence of any such Event of Default,
and at any time thereafter, the holder hereof may, by notice to the Borrower,
declare all amounts owing with respect to this Note to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of any Event of Default
specified in paragraphs (h), (i) or (j) above, all such amounts shall become
immediately due and payable automatically and without any requirements of notice
from the Bank.  In addition, upon the occurrence of any Event of Default, the
Bank shall have no obligation to make any additional Loans hereunder.

 

The failure of the holder of this Note to exercise all or any of its rights,
remedies, powers or privileges hereunder in any instance shall not constitute a
waiver thereof in that or in any other instance.

 

The Borrower represents and warrants to the Bank that:  (a) the Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware; (b) the Borrower has adequate corporate power and authority and
full legal right to carry on its business in which it is presently engaged and
will be engaged upon consummation of the transactions contemplated hereby; and
(c) all necessary corporate action has been taken to execute and deliver this
Note and to make the borrowings hereunder.

 

The Borrower hereby agrees to indemnify the holder against any direct loss,
reasonable cost or out-of-pocket expense incurred by such holder in connection
with this Promissory Note and any Loans evidenced hereby and the exercise of any
and all rights pertaining thereto,

 

6

--------------------------------------------------------------------------------


 

including, without limitation, all court costs, reasonable attorney’s fees and
other costs of collection.  No delay on the part of the holder hereof in
exercising any of its options, powers or rights, or partial or single exercise
thereof shall constitute a waiver thereof. Demand of payment of this Note shall
be sufficiently made upon the Borrower by written, telex, or telegraphic notice
given by or on behalf of the holder to the Borrower at its last known address. 
In no event shall the Borrower be liable for any indirect or consequential
damages.

 

The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note or any collateral or security therefor.  The Borrower
and the Bank hereby absolutely and irrevocably consents and submits to the
jurisdiction of the Courts of the State of New York and of any Federal Court
located in the said State of New York in connection with any actions or
proceedings brought against the Borrower by the Bank arising out of or relating
to this Note.

 

The Borrower shall use the proceeds of the loans made by the Bank to the
Borrower pursuant to this Note for general corporate and working capital
purposes.  No portion of this loan is to be used for the purpose of purchasing
or carrying any “margin stock” or “margin security” as such terms are used in
Regulation U and X of the Board of Governors of the Federal Reserve System (2
C.F.R. Parts 221 and 224).

 

The Borrower hereby agrees, at the Borrower’s own expense, to execute and
deliver, from time to time, any and all further, or other, instruments, and to
perform such acts, as the Bank may reasonably request to effect the transactions
contemplated by this Note and to provide to the Bank the benefits of all rights,
authorities and remedies conferred upon the Bank by the terms of this Note.

 

This Note is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Note.  All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Note, and no party is relying on
any promise, agreement or understanding not set forth in this Note.  This Note
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Bank, the Borrower and the Guarantor.

 

7

--------------------------------------------------------------------------------


 

This Promissory Note and the Loans evidenced hereby shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to choice of law or conflicts of laws principles.

 

 

 

 

Navigation Technologies Corporation

 

 

 

 

 

By:

/s/ Lawrence Chesler

 

 

 

 

 

 

Its:

Senior Vice President – Corporate

 

 

 

Affairs and Corporate Secretary

 

 

 

 

 

 

 

 

 

By:

 /s/ Judson Green

 

 

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED:

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

By

: /s/ Jennifer Athas

 

 

Title:  Assistant Vice President

 

 

 

By

: /s/ Jana Dombrowski

 

Title:  Vice President

 

 

 

 

8

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

LOANS, INTEREST RATES, MATURITY DATES AND PAYMENTS OF PRINCIPAL

 

Date of
Loan or
Payment

 

Amount
of
Loan

 

Applicable
Interest
Rate

 

Maturity
Date

 

Amount of
Principal
Payment

 

Unpaid
Principal
Balance

 

Initials of
Person Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------